

Exhibit 10.29
Restricted Stock Unit Agreement
EQUITY INCENTIVE PLAN OF
BOOZ ALLEN HAMILTON HOLDING CORPORATION
RESTRICTED STOCK UNIT AGREEMENT
GRANT NOTICE
Unless otherwise defined herein, the terms defined in the Amended and Restated
Equity Incentive Plan of Booz Allen Holding Corporation (the “Plan”) shall have
the same defined meanings in this Restricted Stock Unit Agreement, which
includes the terms in this Grant Notice (the “Grant Notice”) and Appendix A
attached hereto (collectively, the “Agreement”).
You have been granted performance-based restricted stock units, subject to the
terms and conditions of the Plan and this Agreement in an amount and vesting
schedule, and subject to satisfaction of the performance goals, set forth on the
Morgan Stanley Smith Barney Benefit Access system at www.benefitaccess.com.
Your acceptance of this grant indicates your agreement and understanding that
the Restricted Stock Units granted herein are subject to all of the terms and
conditions contained in the Agreement and the Plan. ACCORDINGLY, PLEASE BE SURE
TO READ ALL OF THE PLAN AND APPENDIX A, WHICH CONTAIN THE SPECIFIC TERMS AND
CONDITIONS OF THE RESTRICTED STOCK UNITS.
In order to accept this grant, please go to the Morgan Stanley Smith Barney
Benefit Access system at www.benefitaccess.com and follow the instructions
regarding this grant.

 





--------------------------------------------------------------------------------



APPENDIX A TO RESTRICTED STOCK UNIT AGREEMENT

1. Grant of Restricted Stock Units. Subject to the terms, conditions, and
restrictions set forth in this Agreement (including the Grant Notice and the
Morgan Stanley Smith Barney Benefit Access System at www.benefitaccess.com) and
in the Plan, the Company hereby evidences and confirms its grant to the
Participant, effective as of the Grant Date, of the number of restricted stock
units specified in the Grant Notice set forth on the Morgan Stanley Smith Barney
Benefit Access System, which shall be subject to the satisfaction of certain
performance goals as set forth below (the “Restricted Stock Units”). This
Agreement is subordinate to, and the terms and conditions of the Restricted
Stock Units granted hereunder are subject to, the terms and conditions of the
Plan, which are incorporated by reference herein. If there is any inconsistency
between the terms hereof and the terms of the Plan, the terms of the Plan shall
govern.
2.    Vesting of Restricted Stock Units.
(a)    Vesting. Except as otherwise provided in this Section 2, the Restricted
Stock Units shall become vested, in the amount(s), and on the vesting date(s)
set forth on the Morgan Stanley Smith Barney Benefit Access System (each, a
“Vesting Date”), subject to the continued employment of the Participant by the
Company or any Subsidiary thereof through such date and to the satisfaction of
the applicable Performance Goal.
(b)    Performance Based Vesting. Except as otherwise provided in this Section
2, the Restricted Stock Units shall only become vested on the applicable Vesting
Date if, on or prior to such date (or, if the audited financial statements for
the Company have not been finalized by such date, within 30 days thereafter),
the Administrator determines that the Performance Goals for the applicable
Fiscal Year as set forth on the Morgan Stanley Smith Barney Benefit Access
System have been satisfied.
(c)    Termination of Employment.
(i)    Termination Due to Death. If a Participant’s employment or service
terminates due to the Participant’s death, all unvested Restricted Stock Units
shall immediately vest.
(ii)    Termination Due to Disability. If a Participant’s employment or service
terminates due to Disability, all unvested Restricted Stock Units shall not be
forfeited upon such termination and shall continue to vest in accordance with
the schedule provided in Section 2(a) and (b).


(iii)    Termination by Reason of a Company Approved Departure; Termination by
the Company Other than for Cause. If a Participant’s employment or service (i)
terminates in a Company Approved Departure (as defined below) or (ii) is
terminated by the Company for a reason other than for Cause, then, in each case,
all unvested Restricted Stock Units shall not be forfeited upon such termination
and shall continue to vest in accordance with the schedule, and shall continue
to be subject to the achievement of the Performance Goals, as provided on the
Morgan Stanley Smith Barney Benefit Access System. “Company Approved Departure”
shall mean a termination of employment that the Company (through the members of
its senior management), in its sole discretion, determines to be in the best
interest of the Company and the Company’s approval of such termination as a
Company Approved Departure is approved or ratified by the Board or the
Administrator.
(iv)    Termination for Cause. If a Participant’s employment or service
terminates for Cause, all unvested Restricted Stock Units shall be immediately
forfeited and canceled, effective

2





--------------------------------------------------------------------------------



as of the date of the Participant’s termination of service. In addition, any
Restricted Stock Units that vested during the twelve months prior to or any time
after the Participant engaged in the conduct that gave rise to the termination
for Cause (and any stock or cash issued in settlement of such Restricted Stock
Units) shall upon demand by the Administrator be immediately forfeited and
disgorged or paid to the Company together with all gains earned or accrued due
to the sale of Stock issued in settlement of any Restricted Stock Units.
(v)    Termination for Any Other Reason. If a Participant’s employment is
terminated for any reason other than death, Disability, Company Approved
Departure, Cause or by the Company without Cause, all unvested Restricted Stock
Units shall immediately be forfeited.
(d)    Change in Control. In the event of a Change in Control, then the
Restricted Stock Units shall vest or continue and shall have such treatment, as
set forth in the Plan.
(e)    Other Forfeiture Provisions. The Restricted Stock Units shall also be
forfeited and subject to disgorgement and/or repayment to the Company in the
event the Participant (i) engages in financial or other misconduct (including
but not limited to engaging in Competitive Activity) or as required by
Applicable Law, as provided in the Plan or (ii) materially violates any
restrictive covenant agreement (or any other agreement containing restrictive
covenants) that the Participant has entered into with the Company.
(f)    Committee Discretion. Notwithstanding anything contained in this
Agreement to the contrary, subject to Article XIII of the Plan, the Committee,
in its sole discretion, may waive forfeiture provisions or accelerate the
vesting with respect to any Restricted Stock Units under this Agreement, at such
times and upon such terms and conditions as the Committee shall determine;
provided, however, that such waiver or acceleration of vesting shall not change
the settlement date of the Restricted Stock Units provided in Section 3 of this
Agreement; and provided, further, that the Administrator shall not waive
satisfaction of the Performance Goals with respect to a Participant who is a
“covered employee” as defined in Section 162(m)(3) of the Code.
3.    Settlement of Restricted Stock Units. Subject to Section 8(d), the Company
shall deliver to the Participant one share of Stock (or the value thereof) in
settlement of each outstanding Restricted Stock Unit that has vested as provided
in Section 2(a) on the first to occur of (i) the Vesting Date (or within 30 days
thereafter) or (ii) a Change in Control in which the Restricted Stock Units do
not continue, in each case (A) in Stock by either, (x) issuing one or more
certificates evidencing the Stock to the Participant or (y) registering the
issuance of the Stock in the name of the Participant through a book entry credit
in the records of the Company’s transfer agent, or (B) in the event of
settlement upon a Change in Control, a cash payment equal to the Change in
Control Price, multiplied by the number of vested Restricted Stock Units). No
fractional shares of Stock shall be issued in settlement of Restricted Stock
Units. Fractional Restricted Stock Units shall be settled through a cash payment
equal to the Fair Market Value of the Stock on the settlement date.
4.    Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Participant may not sell the shares of Stock acquired upon
vesting of the Restricted Stock Units unless such shares are registered under
the Securities Act of 1933, as amended (the “Securities Act”), or, if such
shares are not then so registered, such sale would be exempt from the
registration requirements of the Securities Act. The sale of such shares must
also comply with other applicable laws and regulations governing the shares and
Participant may not sell the shares of Stock if the Company determines that such
sale would not be in material compliance with such laws and regulations.

3





--------------------------------------------------------------------------------



5.    Participant’s Rights with Respect to the Restricted Stock Units.
(a)    Restrictions on Transferability. The Restricted Stock Units granted
hereby are not assignable or transferable, in whole or in part, and may not,
directly or indirectly, be offered, transferred, sold, pledged, assigned,
alienated, hypothecated or otherwise disposed of or encumbered (including
without limitation by gift, operation of law or otherwise) other than by will or
by the laws of descent and distribution to the estate of the Participant upon
the Participant’s death; provided that the deceased Participant’s beneficiary or
representative of the Participant’s estate shall acknowledge and agree in
writing, in a form reasonably acceptable to the Company, to be bound by the
provisions of this Agreement and the Plan as if such beneficiary or the estate
were the Participant.
(b)    No Rights as Stockholder. The Participant shall not have any rights as a
stockholder including any voting, dividend or other rights or privileges as a
stockholder of the Company with respect to any Stock corresponding to the
Restricted Stock Units granted hereby unless and until shares of Stock are
issued to the Participant in respect thereof.
(c) Dividend Equivalents. The Participant shall be credited with Dividend
Equivalents in the form of a right to a cash payment when cash dividends are
paid on the Stock. Such cash payment shall equal the amount obtained by
multiplying the amount of the dividend declared and paid for each share of Stock
by the number of Restricted Stock Units held by the Participant on the record
date. Any cash amounts credited to the Participant’s account shall be paid to
the Participant on the applicable Payment Date for the related cash dividends.
6.    Participant’s Representations, Warranties and Covenants.
(a)    No Conflicts; No Consents. The execution and delivery by Participant of
this Agreement, the consummation of the transactions contemplated hereby and the
performance of Participant’s obligations hereunder do not and will not (i)
materially conflict with or result in a material violation or breach of any term
or provision of any Law applicable to either Participant or the Restricted Stock
Units or (ii) violate in any material respect, conflict with in any material
respect or result in any material breach of, or constitute (with or without
notice or lapse of time or both) a material default under, or require either
Participant to obtain any consent, approval or action of, make any filing with
or give any notice to any Person as a result or under the terms of, any
contract, agreement, instrument, commitment, arrangement or understanding to
which Participant is a party.
(b)    Compliance with Rule 144. If any shares of Stock issued in respect of the
Restricted Stock Units are to be disposed of in accordance with Rule 144, the
Participant shall transmit to the Company an executed copy of Form 144 (if
required by Rule 144) no later than the time such form is required to be
transmitted to the Commission for filing and such other documentation as the
Company may reasonably require to assure compliance with Rule 144 in connection
with such disposition.
(c)    Participant Status. The Participant represents and warrants that, as of
the date hereof, the Participant is an officer, employee, director or Consultant
of the Company or a Subsidiary.
7.    Adjustment in Capitalization. The number, class or other terms of any
outstanding Restricted Stock Units shall be adjusted by the Committee to reflect
any stock dividend, stock split or share combination or any recapitalization,
business combination, merger, consolidation, spin-off, exchange of shares,
liquidation or dissolution of the Company or other similar transaction affecting
the Stock in such manner as it determines in its sole discretion.

4





--------------------------------------------------------------------------------



8.    Miscellaneous.
(a)    Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. Nothing in this Agreement, express or implied, is intended or shall
be construed to give any person other than the parties to this Agreement or
their respective successors or assigns any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein.
(b)    No Right to Continued Employment. Nothing in the Plan or this Agreement
shall interfere with or limit in any way the right of the Company or any of its
Subsidiaries to terminate the Participant’s employment at any time, or confer
upon the Participant any right to continue in the employ of the Company or any
of its Subsidiaries.
(c)    Interpretation. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Administrator, acting
pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise herein, have the right to determine reasonably and
in good faith any questions that arise in connection with this Agreement, and
any such determination shall be final, binding and conclusive on all
Participants and other individuals claiming any right under the Plan. The
failure of the Company or the Participant to insist upon strict performance of
any provision hereunder, irrespective of the length of time for which such
failure continues, shall not be deemed a waiver of such party’s right to demand
strict performance at any time in the future. No consent or waiver, express or
implied, to or of any breach or default in the performance of any obligation or
provision hereunder shall constitute a consent or waiver to or of any other
breach or default in the performance of the same or any other obligation
hereunder.
(d)    Tax Withholding. Whenever any cash or other payment is to be made
hereunder or with respect to the Restricted Stock Units, the Company or any
Subsidiary shall have the power to withhold an amount (in cash, Restricted Stock
Units or in Stock issuable upon settlement of Restricted Stock Units or from
other amounts paid to the Participant in cash (whether under the Plan or
otherwise)) sufficient to satisfy federal, state, and local withholding tax
requirements relating to such transaction; provided, however, that in the event
that the Company withholds shares issuable to the Participant (or any portion
thereof) to satisfy any applicable withholding taxes, the Company shall only
withhold a number of whole shares having a Fair Market Value, determined as of
the date of vesting, not in excess of the minimum of tax required to be withheld
by law (or such lower amount as may be necessary to avoid liability award
accounting). The Company may require the recipient of shares of Stock to remit
to the Company an amount in cash sufficient to satisfy the amount of taxes
required to be withheld as a condition to the issuance of shares in settlement
of the Restricted Stock Units. The Committee may, in its discretion, require the
Participant, or permit the Participant to elect, subject to such conditions as
the Committee shall impose, to meet such obligations by having the Company
withhold or sell the least number of whole shares of Stock having a Fair Market
Value sufficient to satisfy all or part of the amount required to be withheld.
The Company or such Subsidiary may defer the settlement of Restricted Stock
Units until such withholding or other tax requirements are satisfied and if the
Participant has not satisfied such withholding or other tax requirements as of
the last day of the calendar year in which the Vesting Date occurs, the
Restricted Stock Units shall be forfeited. The Participant shall be responsible
for all withholding taxes and other tax consequences of this award of Restricted
Stock Units.
(e)    Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, without reference to principles
of conflict of laws which would give rise to the application of the substantive
law of another jurisdiction.

5





--------------------------------------------------------------------------------



(f)    Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Participant and the
Company.
(g)    Assignability. Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by the
Company or the Participant without the prior written consent of the other party,
provided that the Company may assign all or any portion of its rights or
obligations under this Agreement to one or more persons or other entities
designated by it.
(h)    Severability; Blue Pencil. In the event that any one or more of the
provisions of this Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.
(i)    Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Restricted Stock
Units evidenced hereby, the Participant acknowledges: (a) that the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (b) that the Award does not create any contractual or other right to
receive future grants of Awards; (c) that participation in the Plan is
voluntary; (d) that the value of the Restricted Stock Units is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; and (e) that the future
value of the Stock is unknown and cannot be predicted with certainty.
(j)    Employee Data Privacy. By accepting the grant evidenced hereby, the
Participant: (a) authorizes the Company and the Participant’s employer, if
different, any agent of the Company administering the Plan or providing Plan
recordkeeping services, to disclose to the Company or any of its affiliates any
information and data the Company requests in order to facilitate the grant of
the Award and the administration of the Plan; (b) waives any data privacy rights
the Participant may have with respect to such information; and (c) authorizes
the Company and its agents to store and transmit such information in electronic
form.
(k)    Consent to Electronic Delivery. By entering into this Agreement and
accepting the Restricted Stock Units evidenced hereby, Participant hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Participant pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, this
Agreement and the Restricted Stock Units via Company website, the Morgan Stanley
Smith Barney Benefit Access System, email or other electronic delivery.
(l)    Specified Employee Delay. If the Participant is deemed a "specified
employee" within the meaning of Section 409A of the Code, as determined by the
Committee, at a time when the Participant becomes eligible for settlement of the
Restricted Stock Units upon his or her “separation from service” within the
meaning of Section 409A of the Code, then to the extent necessary to prevent any
accelerated or additional tax under Section 409A of the Code, such settlement
will be delayed until the earlier of: (a) the date that is six months following
the Participant’s termination of service and (b) the Participant's death.
Notwithstanding anything to the contrary in this Agreement, if settlement is to
occur upon a termination of service other than due to death or Disability and
the Participant is a specified employee, to the extent necessary to comply with,
and avoid imposition on the Participant of any additional tax or interest
imposed under, Section 409A of the Code, settlement shall instead occur on the
first business day following the six-month anniversary of the Participant’s
termination of service (or, if earlier, upon the Participant’s death), or as
soon thereafter as practicable (but no later than 90 days thereafter).

6





--------------------------------------------------------------------------------



(m)    Headings and Captions. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.
(n)    Notices. All notices under this Agreement shall be (i) delivered by hand,
(ii) sent by commercial overnight courier service, (iii) sent by registered or
certified mail, return receipt requested, and first-class postage prepaid, (iv)
sent by e-mail or any other form of electronic transfer or delivery approved by
the Administrator, or (v) faxed, in each case to the parties at their respective
addresses and facsimile numbers set forth in the records of the Company or at
such other address or facsimile number as may be designated in a notice by
either party to the other.
(o)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.





7



